TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 23, 2016



                                     NO. 03-15-00125-CR


                            James Robert Montoya, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 23, 2016



                                     NO. 03-15-00126-CR


                            James Robert Montoya, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments. Therefore, the Court affirms the trial court’s judgments of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.